Electronically Filed
                                                     Supreme Court
                                                     SCWC-11-0001093
                                                     09-OCT-2013
                                                     11:05 AM



                       SCWC-11-0001093

        IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           BG INCORPORATED, a Hawai#i corporation,
              BRYAN FUNAI AND CYNTHIA J. FUNAI,
              Respondents/Plaintiffs-Appellees,

                             vs.

                    WILLIAM S. ELLIS, JR.,
               Petitioner/Defendant-Appellant,

                             and

     P.F. THREE PARTNERS, a Hawai#i limited partnership,
      BARBARA A. SUMIDA, SUCCESSOR TRUSTEE OF THE MASARU
   SUMIDA TRUST; STANLEY UNTEN, TRUSTEE AND SHAREHOLDER OF
      BANANA GROWERS OF HAWAI#I, INC. a dissolved Hawai#i
corporation; TAMAE M. SHIRAISHI AND DEBRA J. SHIRAISHI-PRATT,
        SUCCESSOR CO-TRUSTEES TO CHARLEY T. SHIRAISHI,
    TRUSTEE OF THE CHARLEY T. SHIRAISHI REVOCABLE TRUST.
               Respondents/Defendants-Appellees.


       CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-11-0001093; CIV. NO. 05-1-0232(2))
        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

        Petitioner/Defendant-Appellant William S. Ellis, Jr.’s

application for writ of certiorari, filed on August 28, 2013, is

hereby rejected.

        DATED: Honolulu, Hawai#i, October 9, 2013.

William S. Ellis, Jr.,               /s/ Mark E. Recktenwald
Petitioner/Defendant-
Appellant pro se                     /s/ Paula A. Nakayama

                                     /s/ Simeon R. Acoba, Jr.

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack




                                 2